 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
     STRIKE 3 HOLDINGS, LLC,                              Case No.: 20-cv-00309-AJB-MDD
11
                                         Plaintiff,
12   v.                                                   ORDER GRANTING PLAINTIFF’S
                                                          EX PARTE APPLICATION FOR
13
     JOHN DOE infringer identified as using               LEAVE TO FILE PLAINTIFF’S
14   IP address 68.101.221.150,                           COMPLAINT, PROPOSED
                                                          SUMMONS, AND RETURN OF
15                                  Defendant.            SERVICE UNDER SEAL
16
                                                          (Doc. No. 5)
17
18
19           Pending before the Court is an unopposed motion to seal filed by Plaintiff on March
20   25, 2020. (Doc. No. 5.) Plaintiff’s motion requests the following documents to be filed
21   under seal:
22        • Plaintiff’s Unredacted Complaint (Doc. 6);
23        • Plaintiff’s Proposed Summons; and
24
          • Plaintiff’s Return of Service.
25
     Plaintiff contends that these documents contain Defendant’s name, address, and additional
26
     factual information which directly links the Defendant to the infringement in this case.
27
     (Doc. No. 5 at 2.)
28
             Courts have historically recognized a “general right to inspect and copy public

                                                      1
                                                                           20-cv-00309-AJB-MDD
 1   records and documents, including judicial records and documents.” Nixon v. Warner
 2   Commc’ns, Inc., 435 U.S. 589, 597 & n.7 (1978). “Unless a particular court record is one
 3   ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the starting point.”
 4   Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Foltz
 5   v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). In order to
 6   overcome this strong presumption, a party seeking to seal a judicial record must articulate
 7   compelling justifications for sealing that outweigh the public policies favoring disclosure.
 8   See Kamakana, 447 F.3d at 1178–79. “In turn, the court must ‘conscientiously balance[]
 9   the competing interests’ of the public and the party who seeks to keep certain judicial
10   records secret.” Id. at 1179 (citation omitted).
11         After a careful examination of the document, the Court agrees with Plaintiff and
12   finds that despite the generally recognized right to inspect records and documents in this
13   country, Plaintiff has overcome this strong presumption of access by providing compelling
14   reasons to seal. See Nixon, 435 U.S. at 597 & n.7; see also Pintos v. Pac. Creditors Ass’n,
15   605 F.3d 665, 677–78 (9th Cir. 2010) (holding that a “compelling reasons standard applies
16   to most [motions to seal] judicial records.”) (internal quotation marks omitted). Here, the
17   documents Plaintiff wish to seal include information regarding Defendant’s identity. (Doc.
18   No. 5 at 2.) Given the subject matter of the infringement is adult motion pictures, there are
19   valid privacy concerns for Defendant. Accordingly, balancing the need for the public’s
20   access to information and Plaintiff’s interest in keeping this information private weighs
21   strongly in favor of sealing. Thus, the Court GRANTS Plaintiff’s motion to seal. (Doc.
22   No. 5). The Seal Clerk is ORDERED to file these documents UNDER SEAL. Further,
23   Plaintiff is ORDERED to file redacted versions of these documents on the docket.
24   IT IS SO ORDERED.
25   Dated: March 30, 2020
26
27
28

                                                   2
                                                                            20-cv-00309-AJB-MDD
